         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


OLEKSANDER SAVOSTIANOV                    )
78 Granada Avenue                         )
Long Beach, CA 90803,                     )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 ) Civil Action No.
                                          )
FEDERAL ADVOCATES, INC.                   )
1666 K Street, NW Suite 1100              )
Washington, DC 20006,                     ) JURY TRIAL DEMANDED
                                          )
SERVE:                                    )
LEGALINC CORPORATE SERVICES INC. )
1325 G Street, NW Suite 500               )
Washington, DC 20005.                     )
                                          )
       and                                )
                                          )
MICHAEL J. ESPOSITO                       )
20607 Quarterpath Trace Circle            )
Sterling, VA 20165,                       )
                                          )
         Defendants.                      )
__________________________________________)

                                        COMPLAINT

       COMES NOW Plaintiff Oleksander Savostianov, by counsel, and, pursuant to Rule 8(a) of

the Federal Rules of Civil Procedure, brings this suit against Defendants Federal Advocates, Inc.

(“Federal Advocates”) and Michael Espositio (“Esposito”) (together the “Defendants”) for their

failure to pay Mr. Savostianov’s earned wages in breach of the Parties’ employment contract and

in violation of applicable law.   Mr. Savostianov states as follows for his Complaint against

Defendants:
         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 2 of 16




                                  NATURE OF ACTION

1. This action arises from Defendants’ knowing and unjustified refusal to pay Mr.

   Savostianov’s earned wages, including commissions, benefits, and severance, in breach of

   the Parties’ written employment agreement (the “Employment Agreement”), and in violation

   of the District of Columbia Wage Payment and Collection Law (the “DCWPCL”). Despite

   Mr. Savostianov’s exemplary performance for Federal Advocates—a now-notorious

   lobbying firm located in downtown Washington, D.C.—Defendants knowingly underpaid

   Mr. Savostianov’s wages during his employment, and subsequently refused to release the

   value of his accrued leave benefits and severance upon his termination. Mr. Savostianov

   commenced this action to recover the value of his earned compensation, and further seeks

   exemplary damages against both Defendants to deter such predatory conduct in the future.

                                              PARTIES

2. Mr. Savostianov is a a citizen of the State of California with his primary residence located at

   78 Granada Avenue, Long Beach, California 90803.

3. Upon information and belief, Federal Advocates, Inc. is a Virginia corporation with its

   principal place of business located at 1666 K Street, NW, Suite 1110, Washington, DC

   20006.

4. Upon information and belief, Michael Esposito is a citizen of the Commonwealth of Virginia

   with his primary residence located at 20607 Quarterpath Trace Circle, Sterling, VA 20165.




                                                2
         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 3 of 16




                                JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over the instant action pursuant to 28 U.S.C.

   §1332(a) because there is complete diversity between the Parties and Mr. Savostianov seeks

   more than $75,000 in monetary damages.

6. Venue is appropriate in this Court pursuant to 28 U.S.C. §1391 because Mr. Savostianov’s

   claims arise from Defendants’ operations within the District of Columbia.

7. This Court has general personal jurisdiction over Federal Advocates because the company is

   a citizen of the District of Columbia and carries out all operations from within this

   jurisdiction. Moreover, Mr. Savostianov’s claims arise from his employment contract with

   Federal Advocates, which—at the time such contract was in effect—operated from the

   District of Columbia.

8. This Court has specific personal jurisdiction over Esposito because he regularly transacts

   business within this jurisdiction, including serving as President and CEO of Federal Advocates,

   which is headquartered in the District of Columbia.

                                                 FACTS

                                     The Employment Agreement

9. In May of 2017, Mr. Savostianov, an experienced government relations professional, entered

   negotiations with Defendant Esposito regarding prospective employment with Federal

   Advocates, a consulting and lobbying firm representing the interests of both domestic and

   international clients before the federal government.

10. Defendants targeted Mr. Savostianov for employment due to his established business

   relationships with private and government entities in Eastern Europe, a prospective client

   base Defendants sought to solicit for the provision of consulting and lobbying services.



                                                3
         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 4 of 16




11. On May 21, 2017, Mr. Savostianov accepted employment with Federal Advocates as a

   Director of Government and International Affairs.

12. As a Director of Government and International Affairs, Mr. Savostianov’s primary

   employment duty concerned the solicitation of new client business on behalf of Federal

   Advocates.

13. The terms of Mr. Savostianov’s employment with Federal Advocates were memorialized in

   the Employment Agreement.

14. Pursuant to the Employment Agreement, Federal Advocates compensated Mr. Savostianov

   with an initial base salary of $81,000.00, which was subject to regular review and

   adjustment.

15. Additionally, to incentivize Mr. Savostianov’s generation of new client accounts, Federal

   Advocates agreed to pay Mr. Savostianov a ten percent (10%) commission on all monthly

   fees received from any clients he secured on behalf of Federal Advocates.

16. When offering Mr. Savostianov employment in May 2017, Defendant Esposito indicated that

   Federal Advocates typically paid revenue-generating employees a five percent (5%)

   commission on new client accounts. However, Defendant Esposito explained that Federal

   Advocates was willing to double this standard commission given the significance of Mr.

   Savostianov’s business contacts.

17. The compensation structure offered by Federal Advocates was material to Mr. Savostianov’s

   decision to accept employment with Federal Advocates.

18. Pursuant to the Employment Agreement, Mr. Savostianov was also eligible for paid time off

   (“PTO”), and accrued one day of PTO for every month of his employment with Federal

   Advocates, which was not subject to an accrual or rollover cap.



                                                4
         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 5 of 16




19. Finally, although Mr. Savostianov’s employment with Federal Advocates was at-will, the

   company agreed to provide him with no less than two-weeks’ notice prior to terminating his

   employment, or payment in lieu of such notice, unless such separation was effectuated for

   “just cause.”

20. Defendant Esposito, as Federal Advocates’ President and CEO, was responsible for

   determining and calculating Mr. Savostianov’s compensation, including his earned

   commissions on monthly client invoices and leave benefits, and ensuring the correct

   administration of Mr. Savostianov’s wages during employment.

21. Additionally, as President and CEO of Federal Advocates, Defendant Esposito directed the

   firm’s activities and operations, including the hiring and termination of all employees of

   Federal Advocates.

 Federal Advocates’ Underpayment of Mr. Savostianov’s Wages During his Employment

22. Following the commencement of his employment in June of 2017, Mr. Savostianov

   successfully used his extensive business relationships to secure numerous client engagements

   for Federal Advocates.

23. At all times during his employment with Federal Advocates, Mr. Savostianov supported and

   promoted the company’s business interests and performed his job duties in accordance with

   the Defendants’ reasonable expectations.

24. In recognition of his efforts on behalf of the firm, and pursuant to the Employment

   Agreement, Federal Advocates increased Mr. Savostianov’s base salary in 2018 to

   $100,000.00.

25. Notwithstanding Mr. Savostianov’s demonstrable value to Federal Advocates and generation

   of well over $1,500,000 in new revenue for the company over the course of his employment,



                                                5
         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 6 of 16




   Defendants persistently failed to promptly pay Mr. Savostianov’s earned commissions in

   accordance with the Employment Agreement, which were required to be paid out as an

   ongoing monthly bonus following Federal Advocates’ receipt of the associated monthly fee

   from a given client account.

26. On numerous occasions during his employment with Federal Advocates, Mr. Savostianov

   raised concerns with Defendant Esposito regarding commission underpayments, as well as a

   lack of transparency regarding the amount of revenue actually received by Federal Advocates

   in connection with client accounts generated by Mr. Savostianov.

27. Despite confirming Mr. Savostianov’s commission calculations, Defendant Esposito

   responded to his concerns with a litany of excuses to justify Federal Advocates’ untimely

   payment of these wages, varying from issues posed by the shutdown of the federal

   government in 2019, supposed technical problems involving Federal Advocates’ transfer of

   funds to Mr. Savostianov’s personal bank account and international transfers that were

   “flagged” by the Treasury Department thereby preventing payment of Mr. Savostianov’s

   commission payments.

28. Upon information and belief, to the extent any of Defendant Esposito’s justifications for

   Federal Advocates untimely payment of Mr. Savostianov’s wages were true at the time such

   were expressed, all such issues were resolved during Mr. Savostianov’s employment, and

   Federal Advocates therefore received no less than the respective total revenues for the client

   accounts generated by Mr. Savostianov, as detailed in this Complaint.

                                      The NCIA Account

29. In October 2017, Mr. Savostianov secured the National Cannabis Industry Association

   (“NCIA”) as a client on behalf of Federal Advocates.


                                                6
         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 7 of 16




30. Based on Mr. Savostianov’s efforts, the NCIA agreed to engage Federal Advocates for

   lobbying services in connection with the legalized cannabis industry and related banking

   reform.

31. In consideration for lobbying services, NCIA paid monthly fees to Federal Advocates

   ranging from $12,500 to $25,000, with respect to which Mr. Savostianov was entitled to a

   10% commission throughout the NCIA engagement, including any subsequent renewals.

32. Upon information and belief, between October of 2017 and Mr. Savostianov’s separation

   from Federal Advocates in January of 2020, Federal Advocates received no less than

   $560,000 in revenue in connection with the NCIA account.

33. Accordingly, pursuant to the Employment Agreement, Mr. Savostianov’s total commissions

   earned in connection with the NCIA account amounted to no less than $56,000.

34. Despite paying Mr. Savostianov approximately $2,500 in monthly commissions in

   connection with the NCIA account through August 2019, Federal Advocates inexplicably

   ceased paying such wages through the remainder of Mr. Savostianov’s employment.

35. Because NCIA’s engagement of Federal Advocates continued through at least January of

   2020, Federal Advocates underpaid Mr. Savostianov by at least $12,500 in wages arising

   from the NCIA account.

                                   The Amatext Accounts

36. In October of 2017, Mr. Savostianov secured an engagement on Federal Advocates’ behalf

   with Amatex Capital (“Amatex”), a private equity firm registered in Cyprus, concerning the

   promotion of domestic partnership opportunities for Amatext within the United States.




                                               7
         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 8 of 16




37. Pursuant to that engagement, Amatex agreed to pay Federal Advocates a monthly fee of

   $15,000.00 for an initial 9-month term in consideration for such lobbying and consulting

   services.

38. Upon information and belief, Federal Advocates received no less than $110,000.00 in

   revenue in connection with the Amatex account, with respect to which Mr. Savostianov is

   entitled to a 10% commission.

39. However, despite Mr. Savostianov earning $11,000.00 in related commissions, Federal

   Advocates remitted only $3,000.00 in incentive compensation in connection with the

   Amatext account.

40. Accordingly, Mr. Savostianov is owed $8,000.00 in unpaid commissions in connection with

   the Amatex Capital account.

41. As of the date of this Complaint, however, Federal Advocates has failed to remit any of Mr.

   Savostianov’s earned incentive compensation in connection with the Amatex account.

                                    The DeVision Account

42. In February of 2018, Mr. Savostianov, on behalf of Federal Advocates, secured a contract

   with DeVision Group (“DeVision”), a real estate company based in Kyiv, Ukraine, with

   which Mr. Savostianov had a prior business relationship.

43. Based on Mr. Savostianov’s efforts, DeVision agreed to engage Federal Advocates for an

   initial six-month term to provide lobbying services in hopes of securing investments from the

   now-defunct Overseas Private Investment Corporation.

44. DeVision subsequently extended its engagements with Federal Advocates numerous times

   between August 2018 and January 2020.




                                               8
         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 9 of 16




45. Pursuant to these engagements, DeVision agreed to pay monthly fees ranging between

   $20,000.00 and 40,000.00 per month to Federal Advocates for such lobbying services, with

   respect to which Mr. Savostianov was entitled to a 10% commission throughout the

   engagement, including any subsequent renewals.

46. Upon information and belief, Federal Advocates received no less than $520,000 in fees in

   connection with the DeVision account since February of 2018.

47. Accordingly, pursuant to the Employment Agreement, Mr. Savostianov’s total commissions

   earned in connection with the DeVision account amount to no less than $52,000.

48. However, since Mr. Savostianov secured the DeVision account, Federal Advocates has only

   remitted $12,000 in associated commissions to Mr. Savostianov.

49. Accordingly, Federal Advocates underpaid Mr. Savostianov by at least $40,000 in wages

   associated with the DeVision client account.

                                    The Rybalka Account

50. In February of 2018, Mr. Savostianov, on behalf of Federal Advocates, solicited a

   longstanding business connection in Ukraine, Mr. Sergei Rybalka, who agreed to enter into a

   consulting agreement with Federal Advocates for a monthly fee of $10,000.00, with an initial

   term of twelve months.

51. Upon information and belief, Federal Advocates received no less than $40,000 in connection

   with the Rybalka account, to which Mr. Savostianov is entitled a 10% commission.

52. Accordingly, Mr. Savostianov earned commission payments in connection with the Rybalka

   account in an amount no less than $4,000.00.

53. However, during the term of the Rybalka engagement, Federal Advocates only paid Mr.

   Savostianov a single monthly commission payment of $1,000.00.


                                               9
        Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 10 of 16




54. Accordingly, Federal Advocates continues to owe Mr. Savostianov incentive compensation

   in connection with the Rybalka account in an amount not less than $3,000.00.

                                    The S-Group Accounts

55. In March 2018, Mr. Savostianov, on behalf of Federal Advocates, secured a series of

   consulting agreements with five (5) affiliated entities based in Ukraine - IPG Trading LLC,

   IPG Crisps Production LLC, IPG Nuts Production LLC, IPG UA LLC, and IPG Household

   Production LLC, to which the Parties referred collectively as the “S Group.”

56. Based on Mr. Savostianov’s efforts, the S Group retained Federal Advocates to provide

   lobbying services related to the importation of commercial products to the United States in

   exchange for monthly fees ranging from $5,000.00 - $10,000.00 per entity, to which Mr.

   Savostianov was entitled to a 10% commission.

57. Upon information and belief, between March 2018 and the present day, Federal Advocates

   received no less than $120,000 in revenue in connection with the S Group accounts.

58. Accordingly, pursuant to the Employment Agreement, Mr. Savostianov’s total commissions

   earned in connection with the S Group accounts amount to no less than $12,000.00.

59. However, and notwithstanding Mr. Savostianov’s repeated requests for payment, Federal

   Advocates failed to remit any incentive compensation earned by Mr. Savostianov in

   connection the S Group accounts.

                             The Collapse of Federal Advocates and
                        Defendants’ Breach of the Employment Agreement

60. Beginning in the winter of 2019, Federal Advocates received an onslaught of negative

   publicity due to misrepresentations allegedly made by Defendant Esposito to clients of

   Federal Advocates and the general public regarding the extent of his connections within, and

   corresponding influence over, the current presidential administration.

                                               10
        Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 11 of 16




61. Upon information and belief, this negative publicity culminated in President Donald J.

   Trump publicly denouncing any purported ties between his administration and Defendant

   Esposito and/or Federal Advocates, as well as a subsequent investigation of Defendant

   Esposito by the Federal Bureau of Investigations.

62. Upon information and belief, this media scandal involving Defendant Esposito and Federal

   Advocates significantly injured the company’s reputation among prospective clients and

   continues to threaten the firm’s viability in the federal lobbying industry.

63. Mr. Savostianov was not implicated in this scandal and otherwise played no role in the

   demise of Federal Advocate’s reputation.

64. Upon information and belief, the sharp drop in revenue resulting from Defendant Esposito’s

   alleged misrepresentations required Federal Advocates to engage in cost-cutting measures,

   including terminating a significant portion of its then-employed workforce.

65. On January 28, 2020, Esposito terminated Mr. Savostianov’s employment with Federal

   Advocates.

66. In his January 28, 2020 termination e-mail, Esposito explained that the action had been

   necessitated by “unanticipated negative media attention,” which had forced the firm “to cut

   back its operations.”

67. Federal Advocates did not terminate Mr. Savostianov as a result of any performance

   deficiency or other “just cause,” as would be required to deny payment in lieu of the two-

   weeks’ notice provision set forth in the Employment Agreement.

68. Given Mr. Savostianov’s base salary at the time of his termination, two weeks’ worth of such

   wages carry a monetary value of no less than $3,800.00.




                                                11
        Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 12 of 16




69. However, following its termination of Mr. Savostianov on January 28, Federal Advocates

   only continued to pay his compensation through January 31, 2020, and did not otherwise

   provide Mr. Savostianov with compensation in lieu of the two-week notice period for which

   the Employment Agreement provided.

70. When cordially confirming receipt of Esposito’s January 28, 2020 termination e-mail, Mr.

   Savostianov further reminded Esposito of the significant commission payments that remained

   owing by Federal Advocates.

71. However, despite again receiving notice of Federal Advocates’ failure to fully pay Mr.

   Savostianov’s earned incentive compensation since 2017, Defendants have failed to make

   any further payments of Mr. Savostianov’s commissions since the termination of his

   employment.

72. Federal Advocates further failed to pay Mr. Savostianov the monetary value of certain

   benefits upon his termination as required by the wage and hour laws of this jurisdiction.

73. At the time of his termination on January 28, 2020, Mr. Savostianov had accrued thirty-two

   (32) days of earned but unused PTO in accordance with the accrual system set forth in the

   Employment Agreement.

74. Based upon his base salary at the time of his termination of $100,000.00, Mr. Savostianov’s

   accrued but unused PTO carried a monetary value of $12,278.17.

75. However, despite subsequent demand by Mr. Savostianov, Federal Advocates failed to

   promptly remit the value of Mr. Savostianov’s unused PTO following his separation.

    COUNT I – VIOLATION OF D.C. WAGE PAYMENT AND COLLECTION LAW
                         (against both Defendants)
76. Mr. Savostianov restates and incorporates by reference the allegations contained in

   Paragraphs 1 – 75 above as if fully set forth herein.

                                                12
        Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 13 of 16




77. The commission model and leave benefits offered by Federal Advocates in the Employment

   Agreement were material to Mr. Savostianov’s decision to accept employment with Federal

   Advocates in 2017.

78. Mr. Savostianov earned incentive compensation under the terms of the Employment

   Agreement on each occasion a client whom he successfully solicited on behalf of Federal

   Advocates remitted an associated monthly payment to the firm.

79. Between the commencement of Mr. Savostianov’s employment in June of 2017 and his

   termination in January of 2020, Mr. Savostianov had earned no less than $100,000.00 in

   incentive compensation.

80. As such, the incentive compensation earned, and the PTO accrued, by Mr. Savostianov

   constitute “wages” under D.C. Code § 32–1301(3).

81. At all relevant times, Defendant Esposito served as the CEO and President of Federal

   Advocates, and assumed responsibility for setting the terms of Mr. Savostianov’s

   compensation at the onset of his employment, as well as ensuring the correct calculation and

   administration of his wages and benefits through Mr. Savostianov’s termination in January of

   2020.

82. As such, Defendant Esposito constitutes Mr. Savostianov’s “employer,” in addition to

   Federal Advocates, for purposes of the DCWPCL.

83. Despite repeatedly acknowledging Mr. Savostianov’s earned commissions during the course

   of his employment, Defendants failed to remit approximately $75,000.00 in commission

   payments to Mr. Savostianov.

84. Defendants further failed to pay Mr. Savostianov the monetary value of his accrued but

   unused PTO promptly following his termination in January 2020.



                                              13
         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 14 of 16




85. At the time of his termination, such earned but unused PTO carried a monetary value of

   $12,278.17.

86. In total, Defendants failed to remit no less than $87,000.00 of Mr. Savostianov’s earned

   wages under the DCWPCL.

87. Defendants never disputed Mr. Savostianov’s entitlement to these sums during the course of

   his employment, but instead asserted a litany of excuses for the delay in paying such

   whenever confronted by Mr. Savostianov regarding these underpayments.

88. Defendants’ continued withholding of these earned wages is deliberate and wrongful, as no

   bona fide dispute regarding Mr. Savostianov’s entitlement to such exists.

89. As a result of Defendants’ unjustifiable violation of the DCWPCL, Mr. Savostianov is

   entitled to recover the amount of his unremitted wages in an amount no less than $87,000.00,

   as well as exemplary damages in addition to these wages in an amount no less than

   $261,000.00.

                           COUNT II - BREACH OF CONTRACT
                             (against Federal Advocates, Inc.)

90. Mr. Savostianov restates and incorporates by reference the allegations contained in

   Paragraphs 1 – 89 above as if fully set forth herein.

91. The Employment Agreement is a valid and enforceable agreement and its terms are binding

   upon Federal Advocates.

92. Pursuant to the Employment Agreement, Federal Advocates was required to pay Mr.

   Savostianov a 10% commission on each monthly fee paid by a client that Mr. Savostianov

   secured for Federal Advocates’ benefit.

93. Federal Advocates breached the Employment Agreement by underpaying Mr. Savostianov

   by no less than $75,000.00 in commission payments during his employment.

                                                14
         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 15 of 16




94. Pursuant to the Employment Agreement, Federal Advocates was required to provide Mr.

   Savostianov with two weeks’ notice prior to terminating his employment for any reason

   except just cause, or payment in lieu of such notice.

95. In January of 2020, Federal Advocates terminated Mr. Savostianov without cause and as a

   result of the tarnishing of the firm’s reputation due to alleged misrepresentations made by

   Defendant Esposito.

96. Federal Advocates only paid Mr. Savostianov three days’ worth of his base salary following

   his termination in the amount of approximately $800.00, instead of two weeks’ worth of

   wages per the Employment Agreement, which carried a monetary value of approximately

   $3,800.00.

97. As a result of Federal Advocates’ above-detailed breaches of the Employment Agreement,

   Mr. Savostianov has suffered monetary damages in an amount no less than $81,000.00.

                              COUNT III - UNJUST ENRICHMENT
                                 (against Federal Advocates)

98. Mr. Savostianov restates and incorporates by reference the allegations contained in Paragraphs

   1 – 97 above as if fully set forth herein.

99. Through his exemplary performance of his employment duties, including the engagement of

   numerous clients on Federal Advocates and the generation of associated revenue, Mr.

   Savostianov conferred a benefit upon Federal Advocates.

100.   Federal Advocates knowingly accepted such benefits by formally engaging the clients

   secured by Mr. Savostianov and knowingly receiving revenue from such engagements.

101.   Federal Advocates failed to compensate Mr. Savostianov in accordance with the

   Employment Agreement for his efforts.




                                                15
         Case 1:20-cv-01711-CKK Document 1 Filed 06/23/20 Page 16 of 16




102.   The circumstances underlying Federal Advocates’ receipt of such revenue and client

   engagements would render the firm’s retention of such benefits without remitting Mr.

   Savostianov’s earned wages unjust, and would constitute an unwarranted windfall for the

   company.

103.   Equity commands that Federal Advocates fully compensate Mr. Savostianov for his

   efforts in securing such benefits on behalf of the firm in accordance with the Parties’

   intentions at the onset of Mr. Savostianov’s employment in 2017.

                                   PRAYER FOR RELIEF

       WHEREFORE, Mr. Savostianov respectfully prays that this Court enter judgment in his

favor against all Defendants and award the following relief:

1) An award of compensatory damages against both Defendants in consideration of wages

   wrongfully withheld by Defendants in the amount of at least $90,000.00;

2) An award of exemplary damages against both Defendants pursuant to D.C. Code § 32-1308

   in an amount not less than $261,000.00, or treble the amount of earned wages unlawfully

   withheld by Defendants;

3) An award of the value of the reasonable attorney’s fees and costs incurred by Mr.

   Savostianov in prosecuting this action pursuant to D.C. Code § 32-1308; and

4) Such further relief as this Court deems just and proper.

Dated: June 23, 2020                         Respectfully submitted,
                                                    /s/ David M. E. Moon
                                             David M.E. Moon Esq., Bar No. 1047947
                                             LIPP LAW FIRM, PC
                                             4000 Legato Road, Suite 1100
                                             Fairfax, Virginia 22033
                                             Telephone: (703) 896-7704
                                             david@lipplawfirm.com
                                             Counsel for Plaintiff Oleksander Savostianov


                                               16
